DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11-16 and 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over Buchbjerg et al (US 4677065).
In regard to claim 11, it is noted that claim 11 has been amended to recites the “pea extract comprising fibres that can be obtained by means of the process comprising the following steps:
(a)    bringing shelled peas into contact with an aqueous solution in order to form an aqueous composition comprising peas;
(b)    leaving the peas to hydrate in said aqueous composition for at least 30 minutes and at most 15 hours;
(c)    grinding said peas in order to as a result obtain ground peas; and
(d)    fractionating said ground peas in order to obtain at least one pea extract comprising fibres;


In regard to claim 11, it is noted that claim 11 is a product by process claims. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

In regard to “bringing shelled peas into contact with an aqueous solution in order to form an aqueous composition comprising peas”, Buchbjerg et al discloses 200 kg per hour of dehulled split peas are fed together with 800 kg per hour of water to a stone mill where coarse milling is carried out and results in forming a pea slurry (Col. 6 lines 20-24).
In regard to “leaving the peas to hydrate in said aqueous composition for at least 30 minutes and at most 15 hours”, Buchbjerg et al discloses that after the milling, the pea slurry next passes to a 500 liter first extraction tank where it is retained for approximately one-half hour (Col. 6 lines 24-28).
In regard to “grinding said peas in order to as a result obtain ground peas”, Buchbjerg et al discloses “[t]he pea slurry while at a temperature of approximately 15°C next is fed to a Model No. MK250 corundum stone mill manufactured by Fryma wherein fine-milling is carried out” (Col. 6 lines 31-37).
In regard to “fractionating said ground peas in order to obtain at least one pea extract comprising fibres”, Buchbjerg et al discloses sieving fine-milled slurry over a plurality of screens to collect a bulk of solid fiber particles (i.e. pea extract comprising fibers (Col. 6 lines 49-55).

In regard to claim 12, Buchbjerg et al discloses further drying of obtained fractions (claim 23).
In regard to claims 11 and 12, it is noted that claims 11 and 12 are product by process claims. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It is further noted that the sequence of steps in the method for the production of such extract is prima facie case obvious.
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Hence, claims 11 and 12 are obvious over Buchbjerg et al.
Claims 13-16 and 19-33 recite various characteristics of the obtained pea extract such as:
fibres/starch weight ratio;
amount of fibres by weight on the basis of the solids;
solids content on the basis of the total weight of the extract;
water retention in g of water per g of solids;
particle size D50;
particle size D90; 
oil retention in g oil per g of solids;
gel strength after heat treatment in grams (g);
protein content on the basis of the solids.
In regard to the recitations of fibres/starch weight ratio, an amount of fibres by weight on the basis of the solids, a solids content on the basis of the total weight of the extract, water retention in g of water per g of solids, particle size D50, particle size D90, oil retention in g oil per g of solids, gel strength after heat treatment in grams (g) and protein content on the basis of the solids, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that fibres/starch weight ratio, an amount of fibres by weight on the basis of the solids, a solids content on the basis of the total weight of the extract, water retention in g of water per g of solids, particle size D50, particle size D90, oil retention in g oil per g of solids, gel strength after heat treatment in grams (g) and protein content on the basis of the solids among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of anticipation/obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buchbjerg et al (US 4677065) in view of Madsen (EP 0251163).
In regard to claims 17 and 18 Madsen discloses:A fiber-containing product based on seeds of leguminous plants comprises the cell wall ingredients of the seed, said ingredients being isolated upon previous removal of the seed coat. The product is prepared by whole seeds of leguminous plants- being shelled to remove the cellulose-containing seed coat and being rinsed and steamed for bacteriological reasons - are wet-ground to open the plant cells and to dissolve or suspend the starch particles, proteins, and soluble components contained in the plant cells; whereafter proteins, salts, soluble ingredients, and starch particles are removed as a filtrate through a filtration on a centrifugal sieve followed by a washing, filtration, and pressing of the resulting filter cake to increase the dry matter content before the filter cake is rasped and dried. The fiber product can be used when preparing e.g. an expanded and crisp product or for prophylactic or relieving treatment of human beings or animals, where the fiber-containing product is administered in an effective prophylactic or relieving amount depending on the condition being treated (Abstract).
Hence, both references disclose production of fiber-rich extract obtained from peas. Madsen further discloses using the obtained pea extract in the preparation of various food products including liquorice extrusion, pate, frankfurter (sausage), burger, white bread, etc (Examples 3-9). Hence, one of ordinary skill in the art would have been motivated to modify Buchbjerg et al in view of Madsen and to employ fiber-rich pea extract in the production of various food products including meat-based, poultry-based, fish-based or vegetable products, .

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to the process for the production of a pea extract. Applicant submitted a Declaration under 37 C.F.R. § 1.132 by Julie Lebesgue. Declarant presents arguments regarding the method for the production of pea extract.
However, the instant claims are directed to the product. 
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

It is further noted that the sequence of steps in the method for the production of such extract is prima facie case obvious.
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Hence, claims 11 and 12 are obvious over Buchbjerg et al.

Further in response to Applicant’s augments regarding various characteristics of a pea extract such as:
fibres/starch weight ratio;
amount of fibres by weight on the basis of the solids;
solids content on the basis of the total weight of the extract;
water retention in g of water per g of solids;
particle size D50;
particle size D90; 
oil retention in g oil per g of solids;
gel strength after heat treatment in grams (g);
protein content on the basis of the solids.
it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that fibres/starch weight ratio, an amount of fibres by weight on the basis of the solids, a solids content on the basis of the total weight of the extract, water retention in g of water per g of solids, particle size D50, particle size D90, oil retention in g oil per g of solids, gel strength after heat treatment in grams (g) and protein content on the basis of the solids among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make 
It is further noted at Applicant have no provided any probative evidence of the difference between the claimed composition and the composition of the closest prior art.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando, can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791